DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibata (US 2018/0048785 A1).
Regarding claims 1 and 20, Shibata teaches a control method for an information processing apparatus/ An information processing apparatus, the control method comprising: 
determining whether connection processing is executable by a predetermined access point, the connection processing being based on a predetermined standard for establishing a connection by the predetermined access point transmitting connection information for connecting to the predetermined access point (see par. 0044 and fig. 4: the terminal apparatus 200 displays the input screen 420 (see FIG. 4) represented by the input screen data. As shown in FIG. 4, the to establish the normal AP connection. In S42, the user designates the SSID "xxx" in the column 422, inputs the password "PWN" in the column 424, and thereafter operates the button 426. Due to this, the terminal apparatus 200 sends, using the SoftAPNW, a setting request to the printer 100. This setting request is a signal for requesting the printer 100 to establish the normal AP connection); and 
executing notification processing for prompting a user to perform a predetermined operation on the predetermined access point, the predetermined operation for causing the predetermined access point to execute the connection processing, in a case where it is determined that the connection processing is executable by the predetermined access point (see par. 0044 and pars. 0046-0050: the terminal apparatus 200 displays the input screen 420 (see FIG. 4) represented by the input screen data. As shown in FIG. 4, the input screen 420 includes an SSID designation column 422, a password input column 424, and a connection button 426. The column 422 is a column for designating an SSID (e.g., "xxx") indicating an AP to which the printer 100 is to connect. In the case where one or more SSIDs were received in S36, when the column 422 is operated, a list of the one or more SSIDs is displayed. The user can designate one SSID from the list. It should be noted that, if no probe response was received in S36, the column 422 is blank, but the user can manually input an SSID. The column 424 is a column for inputting a password used in a wireless network indicated by the SSID designated in the column 422. The button 426 is a button for requesting the printer 100 to establish the normal AP connection. In S42, the user designates the SSID "xxx" in the column 422, inputs the password "PWN" in the column 424, and thereafter operates the button 426. Due to this, the terminal apparatus 200 sends, using the SoftAPNW, a setting request to the printer 100. This setting request is a signal for requesting the printer 100 to establish the normal AP connection). 
Regarding claim 2, Shibata also teaches wherein a connection between the predetermined access point and a communication apparatus that is different from the information processing apparatus and the predetermined access point is established through the connection processing executed based on the predetermined operation (see fig. 2 and fig. 3: Terminal apparatus 200, Printer 100 and Normal AP). 
Regarding claim 3, Shibata also teaches determining whether the connection processing is executable by the communication apparatus, wherein the notification processing is executed in a case where it is determined that the connection processing is executable by the predetermined access point and it is determined that the connection processing is executable by the communication apparatus (see par. 0044 and pars. 0046-0050 and fig. 2 and fig. 3). 
Regarding claim 4, Shibata further teaches receiving information indicating whether the connection processing is executable by the communication apparatus from the communication apparatus via a connection between the information processing apparatus and the communication apparatus, wherein, based on the received information indicating whether the connection processing is executable by the communication apparatus, it is determined whether the 
Regarding claim 5, Shibata further teaches receiving a predetermined instruction to execute connection setting of the communication apparatus from a user, wherein the notification processing is executed in a case where the communication apparatus and an access point to which the information processing apparatus is connected, at least when the predetermined instruction is received, are not connectable and it is determined that the connection processing is executable by the predetermined access point (see par. 0044 and pars. 0046-0050 and fig. 2 and fig. 3). 
Regarding claim 6, Shibata further teaches acquiring a list of at least one access point to which the communication apparatus is connectable from the communication apparatus, wherein, in a case where the access point to which the information processing apparatus is connected at least when the predetermined instruction is received is not included in the list, the communication apparatus and the access point to which the information processing apparatus is connected at least when the predetermined instruction is received are not connectable, and wherein, in a case where the access point to which the information processing apparatus is connected at least when the predetermined instruction is received is included in the list, the communication apparatus and the access point to which the information processing apparatus is connected at least when the predetermined instruction is received are connectable (see par. 0044 and pars. 0046-0050 and fig. 2 and fig. 3).
Regarding claim 7, Shibata further teaches transmitting, to the communication apparatus, the connection information for connecting to the access point to which the information processing apparatus is connected at least when the predetermined instruction is received, via a 
Regarding claim 8, Shibata further teaches transmitting, as an instruction transmission, an instruction to execute the connection processing to the communication apparatus via a connection between the information processing apparatus and the communication apparatus in a case where it is determined that the connection processing is executable by the predetermined access point (see par. 0044 and pars. 0046-0050 and fig. 2 and fig. 3). 
Regarding claim 9, Shibata further teaches wherein the connection processing that is executed by the communication apparatus includes processing for searching for a beacon issued by the predetermined access point that is executing the connection processing and processing for acquiring the connection information from the predetermined access point that issued the beacon found via the searching (see par. 0044 and pars. 0046-0050 and fig. 2 and fig. 3). 
Regarding claim 10, Shibata further teaches wherein a connection between the information processing apparatus and the communication apparatus is a connection through Wi-Fi.RTM (see par. 0044 and pars. 0046-0050 and fig. 2 and fig. 3). 
Regarding claim 11, Shibata further teaches wherein a connection between the information processing apparatus and the communication apparatus is a connection through 
Regarding claim 12, Shibata further teaches wherein a connection between the predetermined access point and the communication apparatus and a connection between the predetermined access point and the information processing apparatus are each a connection through Wi-Fi.RTM (see par. 0032, par. 0044 and pars. 0046-0050 and fig. 2 and fig. 3). 
Regarding claim 13, Shibata further teaches wherein the communication apparatus includes a printer that executes printing (see par. 0044 and pars. 0046-0050 and fig. 2 and fig. 3). 
Regarding claim 14, Shibata further teaches wherein a print job is transmitted to the communication apparatus via the predetermined access point after the connection processing is executed (see par. 0044 and pars. 0046-0050 and fig. 2 and fig. 3). 
Regarding claim 15, Shibata further teaches wherein the predetermined access point includes an access point selected by a user from a list of at least one access point to which the communication apparatus is connectable (see par. 0044 and pars. 0046-0050 and fig. 2 and fig. 3). 
Regarding claim 16, Shibata further teaches receiving an input of the connection information from a user; and determining whether the information processing apparatus is connectable to the predetermined access point based on the input connection information, wherein the notification processing is executed in a case where it is determined that the information processing apparatus is not connectable to the predetermined access point based on the input connection information and it is determined that the connection processing is executable by the predetermined access point, wherein the input connection information is transmitted to the communication apparatus via a connection between the information processing 
Regarding claim 17, Shibata further teaches wherein the connection processing that is executed by the predetermined access point includes processing for issuing a predetermined beacon receivable by another apparatus that is executing the connection processing (see par. 0044 and pars. 0046-0050 and fig. 2 and fig. 3). 
Regarding claim 18, Shibata further teaches wherein the predetermined standard is AirStation One-Touch Secure System (AOSS) or Wi-Fi Protected Setup (WPS) (see par. 0044 and pars. 0046-0050 and fig. 2 and fig. 3). 
Regarding claim 19, Shibata further teaches wherein the notification processing includes processing for displaying a notification screen for prompting the user to perform the predetermined operation on the predetermined access point (see par. 0044 and pars. 0046-0050 and fig. 2 and fig. 3). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Q NGUYEN whose telephone number is (571)272-7844. The examiner can normally be reached Monday-Friday 7:00 AM - 3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Q NGUYEN/Primary Examiner, Art Unit 2643